Citation Nr: 1442178	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-07 604	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected right ankle and left hip disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to April 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2008 rating decision determined there was not new and material evidence to reopen the claim of entitlement to service connection for a cervical spine disorder.  Following that rating decision, of which the Veteran was notified by letter dated April 29, 2008, his representative submitted a statement received by the RO on April 28, 2009, so within one year of receiving notification of that April 2008 rating decision.  In the statement, although framed as a request to reopen this previously-denied claim, the Veteran's representative indicated the Veteran disagreed with the RO's decision denying his petition to reopen this claim for his cervical spine disorder.  Thus, the Board construes that statement as tantamount to a timely filed Notice of Disagreement (NOD) with that April 2008 Rating Decision concerning this claim.  38 C.F.R. § 20.201 (2013).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Consequently, that April 2008 rating decision was nonfinal.  Accordingly, the claim stems from the December 2007 petition to reopen.

In a subsequent August 2009 rating decision, the RO reopened but denied this claim on its underlying merits - meaning after a de novo review of the evidence.  The Board still has to make this threshold preliminary determination, however, as to whether there is new and material evidence to reopen this claim, because this 

initial determination affects the Board's jurisdiction to consider this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. 

As support for this claim, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  The Veteran also previously had testified at another hearing at the RO in August 2012, however, instead before a local Decision Review Officer (DRO).  Transcripts of both hearings are of record.

In October 2013, subsequent to the Appeal Management Center's (AMC's) most recent consideration of the claim in a January 2013 supplemental statement of the case (SSOC), the Veteran submitted an additional medical opinion from his private treatment provider, and he waived his right to have the RO/AMC initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c).  Accordingly, the Board is proceeding with appellate consideration of the claim.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record (that is, in addition to the abundance of evidence also in the physical portion of the claims file).

In this decision the Board is reopening this claim, because, as the RO concluded, there is the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the AOJ for further development.



FINDINGS OF FACT

1.  In November 1998 the Board considered and denied this claim of entitlement to service connection for a cervical spine disorder (then described as "neck pain"); the Board duly notified the Veteran of that decision, and he did not in response appeal it to the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC).

2.  Some of the additional evidence since received, however, is neither cumulative nor redundant of the evidence already of record, relates to unestablished facts needed to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The Board's November 1998 decision earlier considering and denying this claim of entitlement to service connection for a cervical spine disorder is final and binding.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening and remanding this claim, rather than immediately readjudicating it on its underlying merits.  Thus, the Board need not determine whether the Veteran received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially in terms of apprising him of the specific reasons this claim was previously denied.  This is because this claim is being reopened, regardless, so even if he did not receive this contemplated notice this still ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, since, after reopening the claim, rather than immediately readjudicating it on its underlying merits, the Board instead is remanding it to the RO via the AMC for further development, the Board also need not at this juncture discuss whether the remaining duty-to-notify-and-assist obligations have been satisfied since this is better determined once the additional development of this claim is completed on remand.

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In November 1998, the Board denied the Veteran's claim of entitlement to service connection for neck pain, including as due to undiagnosed illness.  And since he did not appeal that decision to the higher Court (CAVC), it is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (stating that, with limited exception, Board decisions are final and binding on the date stamped on their face).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

New and material evidence is also necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that a Veteran alleges different theories of entitlement, from those previously alleged, does not obviate the need to have new and material evidence to reopen his claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (wherein the Federal Circuit Court held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability, so in turn does not obviate the need for there to be new and material evidence to reopen the claim). 


The basis of the denial of service connection for neck pain, including as due to undiagnosed illness, in that earlier November 1998 decision was that the Veteran's claimed neck pain was attributable to a diagnosed, rather than undiagnosed condition, specifically, cervical strain secondary to mechanical-type dysfunction and strain, which the medical evidence then of record failed to etiologically link to his military service.  In other words, he had failed to provide the requisite evidence of a nexus between his cervical spine disorder and an injury incurred during his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

That November 1998 decision marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996)  See also Roebuck v. Nicholson, 20 Vet. App. 307 (2006); and, Bingham v. Principi, 18 Vet. App. 470 (2004)..

As mentioned, the Veteran filed his current petition to reopen this claim for service connection in December 2007.  He also argued a new theory of entitlement based on the condition, instead, being secondary to his service-connected right ankle and left hip disabilities.  Nonetheless, new and material evidence is still required to reopen the claim.  See Robinson, supra.

Evidence received since the November 1998 denial of this claim includes consultation reports and letters from various VA and private treatment providers dated in September 2008, May 2009, June 2009, March 2010, June 2010, October 2012, and October 2013.  The September 2008 letter from a treating chiropractor, S.L.T., notes that the Veteran's neck condition was potentially caused or aggravated by the physical conditioning he was required to perform during his active service, particularly the practice of performing sit-ups with his hands behind his head.  Moreover, consultation reports dated in June 2010 and October 2012, from his podiatrist, Dr. J.T.W., reflect the opinion that the Veteran's service-connected right ankle disorder "certainly could be causing proximal problems" in his cervical spine.  Also, in a March 2010 VA administrative note, the VA chiropractor who was treating the Veteran for his neck complaints opined that the Veteran's service-connected right ankle and left hip disabilities "may be a causative factor in his ongoing axial back and neck complaints."  Further, in letters dated in May 2009, June 2009, and October 2013, the Veteran's private chiropractor, A.F.W., stated that the Veteran's gait problem, stemming in part from his service-connected right ankle and left hip disorders, "could" cause or aggravate neck issues.

This additional evidence directly addresses elements of service connection that were not shown by the previous evidence of record and, in this way, supports a possible relationship between this claimed disability and the Veteran's service.  His claim therefore must be reopened.  As the Court explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  Consider also that, in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  It is also worth reiterating that the credibility of this evidence is presumed, albeit just to determine whether it is new and material.  See Justus, 3 Vet. App. at 512-513.  As this additional evidence is in fact new and material, this claim of entitlement to service connection for a cervical spine disability is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

Since there is new and material evidence, the petition to reopen this claim of entitlement to service connection for a cervical spine disorder is granted, subject to the further development of this claim on remand.


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately readjudicating, this claim on its underlying merits, but this additional development is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.

As mentioned, during the pendency of the current claim the Veteran has alleged that his disorder is directly related to his physical-fitness testing during his service, and, alternatively, that it was caused or is being aggravated by his service-connected right ankle and left hip disabilities, in that his altered gait owing to impairment from these disabilities has affected his spine by forcing him to in turn overcompensate.  

In May and June 2009, the Veteran submitted letters from his private chiropractor, A.F.W., stating that, generally, ankle problems can disrupt gait, which, in turn, can change the normal position of the pelvis and can affect the biomechanics of the spine, potentially aggravating existing spinal curvatures and leading to possible cervical spine issues including chronic neck pain.  

In August 2009, the Veteran was afforded a VA examination of his cervical spine.  The examining physician diagnosed degenerative disc disease (DDD) and degenerative joint disease (DJD) status post fusion.  As to etiology, the examiner stated that it is less likely than not that the Veteran's cervical spine condition is related to his service-connected right ankle injury or to his service-connected left hip arthralgia.  The examiner explained that "ankle and hip dysfunction does not cause cervical DDD and DJD."  He additionally concluded the Veteran's cervical spine condition was not aggravated by his service-connected right ankle injury or left hip arthralgia because "ankle and hip dysfunction does not aggravate cervical DDD and DJD disease."  

The VA examiner issued a subsequent August 2009 supplemental opinion following consideration of the private chiropractic opinions.  In this addendum statement, the examiner restated his etiological opinion and rationale, dismissing the private opinions as "Chiropractic assessments" and asserting that there is "no Allopathic medical nexus between the Veteran's current cervical spine condition and the altered gait from the hip and ankle."

In March 2010, a VA chiropractor opined that, based on his treatment of the Veteran's back and neck complaints by addressing his foot and ankle pathology with lift therapy, and based on the course of the Veteran's private chiropractic treatment, his service-connected ankle disorder "may be a causative factor in his ongoing axial back and neck complaints."  

Consultation reports from his treating podiatrist, Dr. J.T.W., dated in May and June 2010 note that the Veteran's right ankle pathology, which includes "very limited ankle joint range of motion with pain," could result in possible proximal sequelae, including issues with his knees, hips, and spine. 

In June 2010, the Veteran submitted an additional chiropractic opinion from a treating chiropractor, S.L.T., which notes that the Veteran's neck condition was potentially caused or aggravated by the physical conditioning he was required to perform during his active service, particularly the practice of performing sit-ups with his hands behind his head, which resulted in excessive pressure on his cervical spine that could lead to a herniated disc and resultant surgery and degenerative disorder.  

The Veteran was again afforded a VA examination in January 2011, at which time the examiner continued the previous diagnosis, noting severe DDD of the cervical spine at C6-C7 and mild osteoarthritis.  Based on a review of the medical evidence of record, as well as the Veteran's reported history, the examiner found that it is not at least as likely as not that the Veteran's cervical spine condition is directly related to his service or secondarily to his service-connected ankle disorder or his gait or posture.  The examiner posited there is no scientific medical evidence supporting a contention that a foot or ankle condition, including pain or even antalgia, could cause DDD of the cervical spine.  The pathophysiology of herniated discs is not related to gait in any way.  Rather, the examiner attributed the Veteran's neck complaints to a May 1996 intercurrent injury to a disc in his cervical spine (meaning to trauma since his service).  Thus, the examiner determined there is no causal relationship between the Veteran's service-connected right ankle and left hip disorders and his current cervical spine DDD and DJD.

The examiner additionally opined that the Veteran's cervical spine condition was unrelated to his service in any direct way, in particular to doing sit-ups with his hands behind his head.  In that regard, the examiner explained that the Veteran had not complained of neck pain during his service and, in any event, the exercise, as described, would not cause herniated discs, only muscle strain, which the Veteran did not have during his service.

An October 2012 consultation report from his private podiatrist, Dr. J.T.W., states that the Veteran's right ankle disorder "has caused him some contracture, and it certainly may have caused some antalgia, and certainly, may have affected not only his foot, but knee, hip, and neck, causing some disability and discomfort."

In an October 2013 letter, the Veteran's private chiropractor, A.F.W., reiterated her prior assertions that gait problems can cause neck issues.  In support of this, she attached a photocopy of a page ostensibly from a medical journal or other periodical regarding "Skeletal Shock Wave," which notes that "[m]any spinal conditions and subluxations are caused from, or compounded by, repetitive shock waves that travel through the body during normal activities" and that "[t]he strain placed on the tissues of the lower limbs and pelvis during gait can interfere with healing of . . . traumas, and repetitive shock to weight bearing joints has been shown to cause degenerative changes."


Certainly then, there is conflicting medical evidence of record as to the likely etiology of the Veteran's cervical spine disorder.  However, neither the VA examinations and opinions currently of record, nor the statements of the Veteran's various VA and private treatment providers, are adequate to decide this claim.  Specifically, the August 2009 VA examination report and addendum opinion did not provide sufficient explanatory rationale for the conclusion that the Veteran's cervical spine disorder was not caused or aggravated by the his service-connected right ankle arthritis and left hip arthralgia, in turn resulting in that opinion having little-to-no probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  To be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); Miller v. West, 11 Vet. App. 345, 348 (1998) (A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.).  

Moreover, the examiner's conclusion asserting that there is "no Allopathic medical nexus between the Veteran's current cervical spine condition and the altered gait from the hip and ankle" and dismissing opinions to the contrary as "Chiropractic assessments" is expressly contradicted by the subsequent May 2010, June 2010, and October 2012 consultation reports from the treating podiatrist, Dr. J.T.W., which provide his medical determination that the Veteran's right ankle pathology, which includes chronic right foot pain and limitation of motion, could "certainly" result in proximal symptoms affecting his cervical spine.

Accordingly, these conflicting medical opinions must be reconciled.


The later January 2011 VA examination report and opinion is also inadequate, despite the fact that it is underpinned by an extensive review of the Veteran's relevant medical history and bolstered by detailed explanatory rationale.  In this regard, the report and opinion addressed the question of whether the Veteran's cervical spine disorder was directly related to his active service and also whether the Veteran's cervical spine disorder was caused by his service-connected right ankle and left hip disorders, so secondarily related to service.  However, for secondary service connection claims, two opinions are required:

(1) Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

(2) Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Thus, the VA opinions previously obtained are inadequate for making an informed decision on this claim.  If the opinion provided is inadequate, it is incumbent on the Board to correct it.  38 C.F.R. § 4.2.  See also Barr, 21 Vet. App. at 311-12 (2007).

Moreover, the opinions of the Veteran's VA and private treatment providers, specifically the May 2009, June 2009, and October 2013 letters from A.F.W., the March 2010 VA chiropractor's opinion, and the May 2010, June 2010, and October 2012 consultation reports from his treating podiatrist, Dr. J.T.W., are all framed in terms of the possible effect that an altered gait might have on the spine.  Importantly, none of these opinions address the likelihood that the Veteran's particular cervical spine disability was either caused or aggravated by any of his specific service-connected disorders; rather, they state only that neck problems could result from an altered gait.  They do not assert that the Veteran has an altered gait as the result of his service-connected disabilities, nor do they attribute his cervical spine disability to his service-connected ankle or hip disabilities.  Merely saying or acknowledging something posited is "possibly" true or "may" be true is just as well akin to saying it also possibly is not true or may not be true.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Accordingly, these speculative opinions cannot form the basis for a grant of service connection.  

Therefore, on remand, another orthopedic opinion must be obtained reconciling this conflicting evidence and assessing the likely etiology of his current cervical spine disability.

Prior to providing this supplemental medical comment, records of any VA treatment or evaluation for his cervical spine dated since December 2012 should be obtained and considered.  He should also be asked to identify any other recent sources of treatment and evaluation he has received for his cervical spine disorder, since he has previously been receiving private treatment for his cervical spine complaints, and these other records should be obtained and considered, as well.

Accordingly, this claim is remanded for the following additional development and consideration:

1.  Request the Veteran to identify any relevant treatment records pertaining to his cervical spine disorder.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, forward the Veteran's claims file to the VA examiner who performed the January 2011 VA spine examination.  If for whatever reason this VA examiner is unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion).  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary.

After reviewing the claims file, including a copy of this remand, the designee is asked to clarify whether the Veteran's service-connected musculoskeletal disabilities, including his right ankle injury residuals, his left hip arthralgias, his low back strain, and his now-service-connected left shoulder degenerative joint disease with limitation of motion, even if not causing, are alternatively aggravating his cervical spine disorder.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006). An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation. Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

*  So in providing this necessary additional comment, the designee must consider and address the etiological determinations of the Veteran's VA and private treatment providers, specifically the May 2009, June 2009, and October 2013 letters from his private chiropractor, A.F.W.; the March 2010 VA chiropractor's opinion; and the May 2010, June 2010, and October 2012 consultation reports from his treating podiatrist, Dr. J.T.W., all of which address the possible relationship between an altered gait and a cervical spine disorder.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions express, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3. Then readjudicate these claims in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


